Citation Nr: 0948608	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to herbicides in the Republic 
of Vietnam.  

2.  Entitlement to service connection for lymphoma, to 
include as a result of exposure to herbicides in the Republic 
of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The Veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in October 2009.  A 
transcript is associated with the claims file.    

The issue of entitlement to service connection for lymphoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a diagnosis of prostate cancer, which is 
present at least in the form of a residual disability; the 
combination of the Veteran's service personnel records and 
his credible lay assertions establish that the Veteran was 
present in Vietnam for approximately two hours on May 28, 
1967 while en route to duty in Thailand and Laos.  




CONCLUSION OF LAW

Service connection for residuals of prostate cancer, to 
include as a result of exposure to herbicides in the Republic 
of Vietnam, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim of entitlement to service 
connection for a cancer of the prostate.  Therefore, no 
further development is needed with respect to this appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea) (emphasis added); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Analysis

The Veteran contends that he has a diagnosis of prostate 
cancer, and that he had service in the Republic of Vietnam 
during the Vietnam War.  Accordingly, he argues that he is 
entitled to presumptive service connection of his disorder 
based on exposure to herbicides, as proscribed in 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

There are several private treatment records which document 
treatment for prostate cancer, and while it is debatable as 
to if there is a current malignancy, there is certainly no 
question that the Veteran initially had a malignancy, was 
treated for it, and now experiences, at the very least, a 
residual disability.  Therefore, a current disability is 
established for VA purposes.  Regarding a nexus between the 
current disorder and service, the Veteran does not contend 
that his prostate problems began in service or are related to 
any specific event in service.  Rather, he simply contends 
that he spent part of his active service in Vietnam, and that 
as such, he is entitled to service connection based on a 
presumed exposure to herbicides.  

Establishing service in Vietnam is difficult in this case, as 
the Veteran has alleged that he was only physically present 
in Vietnam for a brief period on a specific date in May 1967.  
Indeed, he states that he was assigned to an Army unit in 
Korea as a member of the Signal Corps, and that he was 
deployed on temporary duty to support operations in Laos (via 
Thailand), which included a short stopover in Vietnam.  

Upon examining the Veteran's service personnel records, it is 
clear that he did transit from Korea to Thailand on May 28, 
1967, with a six month temporary assignment in Laos following 
this transit.  The Veteran contends that his aircraft stopped 
in Vietnam, that he disembarked the aircraft at the Saigon 
terminal, and that he waited approximately two hours before 
boarding an aircraft to take him to his final destination.  
The amount of time spent in country is not an issue, as any 
period of time within the territorial borders of the Republic 
of Vietnam is sufficient to trigger the presumptive service 
connection regulations.  See 38 C.F.R. § 3.307 (2009).  In 
the Veteran's case, there is nothing to directly corroborate 
him being part of a flight which deplaned in Vietnam; 
however, the general chain of events described by the Veteran 
is more or less substantiated by the service personnel 
records, and there is no reason to doubt the veracity of his 
claim.  Indeed, the Veteran clearly departed Korea for 
assignment in Thailand/Laos as he has stated, and it is not 
unreasonable to assume that the aircraft would have a layover 
in Vietnam, as the U.S. had a substantial military presence 
in that country in May 1967.  Thus, the Board determines the 
Veteran to be a credible historian regarding the details of 
his flight, and, resolving any doubt in his favor, will 
accept his assertion of a two-hour layover in Vietnam as 
having occurred.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 
200); 38 C.F.R. §§ 3.102, 3.303 (2009); see also, e.g., Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prostate cancer (to include residuals) is a disability 
subject to presumptive service connection based on presumed 
exposure to herbicides in the Republic of Vietnam.  See 
38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran has a current 
diagnosis of the condition, and, given his testimony and 
evidence supplied in service personnel records, it is 
accepted that he had service in the Republic of Vietnam for a 
two-hour period on May 28, 1967.  As this is the case, the 
requirements for presumptive service connection have been 
met, and the claim is granted.  Id.   


ORDER

Entitlement to service connection for residuals of prostate 
cancer is granted.  


REMAND

The above decision grants service connection for prostate 
cancer, to include residuals of the disorder.  The Veteran 
has also put forth a claim for service connection for 
unspecified lymphoma based on his exposure to herbicides; 
however, there is ambiguity in the record as to what, if any, 
type of lymphoma the Veteran experiences or has experienced 
in the past.  The Board notes, that for any claim of service 
connection, it is first and foremost a requirement that a 
current disability be present.  See  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) 

Specifically, the Veteran asserts having treatment for 
lymphoma at a private medical facility in Nebraska around 
2001.  There are treatment records from the Nebraska facility 
dated in 2001; however, it is not indicated that the Veteran 
was diagnosed with lymphoma of any type during these visits.  
Indeed, it is apparent that the Veteran had abnormal lymph 
node growths in his groin and leg areas, but, an underlying 
malignancy was not diagnosed.  Despite this lack of 
documentation, a June 2006 private imaging report notes that 
the Veteran has a history of lymphoma, and further treatment 
reports from this facility note that there is no active 
malignancy.  

The Veteran has never been assessed as having Hodgkin's 
disease (a lymphatic disorder subject to presumptive service 
connection); however, non-Hodgkin's lymphoma is also a type 
of lymphatic cancer that is subject to the presumption of 
service connection based on exposure to herbicides in 
Vietnam, and the potential of this diagnosis is raised with 
the 2001 and 2006 private medical reports.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Thus, with the indication of a 
history of unspecified lymphoma (clearly not of the Hodgkin's 
type), the record at least raises the possibility that the 
Veteran has a condition which is subject to presumptive 
service connection, with service in Vietnam being conceded.  
As this is the case, an examination is necessary to determine 
the exact nature of the Veteran's current lymphatic 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006).  Specifically, a VA oncologist must examine the 
Veteran after a claims file review, and he/she is expressly 
asked to opine as to what type of lymphoma, if any, is 
present in the Veteran.  Should the Veteran be diagnosed with 
non-Hodgkin's lymphoma, to include residuals of the same, it 
should be clearly recorded in the associated examination 
report.  

The Veteran is reminded of his ability to supplement the 
record with any additional treatment records he may have in 
his possession which document consultations for the claimed 
lymphoma.  The Veteran is encouraged to provide the names, 
addresses, and dates of any treatment for lymphoma which may 
not currently be of record.  Should the Veteran identify 
records which are not currently held by VA, the RO must make 
every available effort to obtain copies of this treatment and 
to associate them with the claims file prior to affording the 
Veteran his examination. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, the Veteran is advised to supply 
the dates and locations of any treatment 
for lymphoma that is not currently a part 
of the claims file.  Should the Veteran 
respond with additional treatment 
information, all effort should be made to 
secure copies of the treatment records and 
associate them with the claims file.  
Moreover, should the Veteran have 
additional pertinent medical records in 
his possession, he is encouraged to submit 
them to VA so that they may be considered 
in adjudicating his claim.  

2.  The Veteran is to be scheduled for a 
VA oncology examination performed by an 
oncologist for the purposes of determining 
the nature of his claimed lymphatic 
disorder, to include an opinion as to 
whether lymphoma of the non-Hodgkin's type 
is actively present or in a residual 
status.  The examiner should utilize any 
tests and methodologies deemed 
appropriate, and should indicate that a 
claims file review has been conducted.  A 
diagnosis is to be entered in the 
associated examination report; however, it 
is not necessary for the examiner to given 
an opinion as to etiology.  The medical 
basis for any diagnosis or opinion give 
should also be indicated for the record.  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


